Citation Nr: 0622440	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  05-17 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
duodenal ulcer.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1945 until July 
1946 and from October 1950 until September 1952.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a June 2004 rating decision by the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In that decision, the RO granted service connection 
for duodenal ulcer and assigned a 10 percent rating.  The 
Board has rephrased the issue on the title page to reflect 
that this is an initial rating claim.  See Fenderson v. West, 
12 Vet. App. 119 (1999) (Where an appeal stems from an 
initial rating, VA must frame and consider the issue as to 
whether separate or "staged" ratings may be assigned for 
any or all of the retroactive period from the effective date 
of the grant of service connection in addition to a 
prospective rating.).


FINDING OF FACT

The veteran's duodenal ulcer is no more than mild in degree. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for duodenal ulcer have not been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.114, Diagnostic 
Code (DC) 7305 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service connected duodenal 
ulcer warrants a higher rating.  Specifically, the veteran 
states that in order to manage his symptoms, he takes 
prescribed medication and is on a restricted diet, and when 
he strays off the diet, he experiences pain and nausea.

Disability ratings are based on the average impairment of 
earning capacity resulting from the disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The determination of whether an increased evaluation 
is warranted is to be based on a review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

In its evaluation, the Board shall consider all information 
including lay and medical evidence of record.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  The Board considers all 
the evidence of record but only reports the most probative 
evidence regarding the current degree of impairment which 
consists of records generated in proximity to and since the 
claim on appeal.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

To assign a rating beyond the currently assigned 10 percent 
for a duodenal ulcer, the evidence must show A duodenal ulcer 
which is moderate; with recurring episodes of severe symptoms 
two or three times a year averaging 10 days in duration; or 
with continuous moderate manifestations.  38 C.F.R. § 4.114, 
DC 7305.

While the veteran complains of pain and nausea, the evidence 
does not show that he meets the criteria for a 20 percent 
rating, that is, manifestations that are moderate.  Private 
medical records, dated October thru November 1993, reveal 
that the veteran suffered from abdominal pain.  An upper 
gastrointestinal series, dated November 1993, showed a small 
prepyloric ulcer, and in April 2003, the veteran was noted as 
having a gastrointestinal bleed due to melena.  VA clinic 
records noted that the veteran lost weight.  However, the 
veteran's cardiologist recommended the weight loss.  See VA 
clinic records (Mar. 2004).

In March 2004, the veteran underwent a VA examination to 
determine the severity of his duodenal ulcer.  The examiner 
noted the veteran's history of peptic ulcer disease and 
stated that, considering the veteran's report of a normal 
esophagogastroduodenoscopy, it is likely that the veteran's 
gastric ulcer has resolved.  The examiner added that the 
veteran's symptoms could be attributed to chronic 
gastroesophageal reflux disease.
The evidence of record does not demonstrate that the veteran 
suffers from recurring episodes of severe symptoms two or 
three times a year averaging ten days in duration or with 
continuous manifestations.  Therefore, the preponderance of 
the lay and medical evidence establishes that the veteran 
does not meet the criteria for a higher initial rating for 
duodenal ulcer.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir. 2001) (holding that the benefit of doubt rule does not 
apply when the preponderance of evidence is against claim).

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  The veteran's appeal originates from a June 2004 
rating decision.  Notice was sent to the veteran in August 
2003 and October 2003 addressing the underlying service 
connection claim.  

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the 
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the veteran (July 2004, June 2005).  
The Board is also aware of the need for notification that a 
disability rating will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)

Here, the veteran was not notified of the criteria for the 
disability ratings for the diagnostic code assigned until the 
May 2005 statement of the case.  Following the receipt of 
further evidence from the veteran, the claim was then 
readjudicated in a July 2005 supplemental statement of the 
case.  

Remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim at this time. 

The veteran's service medical and VA clinic records are 
available, and there is no known pertinent evidence that is 
not currently part of the claim's file.  Additionally, the 
veteran was afforded a VA examination.  Hence, VA has 
fulfilled its duty to assist the appellant in the development 
of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.









ORDER

Entitlement to an initial rating in excess of 10 percent for 
duodenal ulcer is denied.





____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


